Citation Nr: 0014640	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
stress fracture of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
stress fracture of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from July 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1997 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased (10 percent) 
rating for residuals of a stress fracture of the right knee 
and denied a compensable rating for residuals of a stress 
fracture of the left knee.  In March 1999, the Board remanded 
the veteran's appeal for further evidentiary development.  In 
March 2000, the RO granted an increased (10 percent) rating 
for residuals of a stress fracture of the left knee and re-
characterized both the service-connected knee disabilities to 
specifically include degenerative joint disease.  

Thereafter, the RO, in April 2000, received from the veteran 
correspondence stating that he had been hospitalized on 
March 28, 1998, at the Beckley VA medical center (VAMC) for 
observation and during that time x-rays were taken of his 
right knee.  In addition, he reported that he had been unable 
to walk for the three days following his hospitalization 
without the use of a cane.  However, the claims file contains 
neither a request to the Beckley VAMC for these records nor 
copies of these records.  Therefore, a remand is required 
because VA's duty to assist requires that it obtain these VA 
hospitalization records.  38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Additionally, the Board notes that the July 1999 VA 
examination which was conducted pursuant to the Board's March 
1999 instructions did not include a portrayal of the 
veteran's functional losses in terms that could be used to 
apply the pertinent rating criteria.  In other words, the 
discomfort and increased weakness with use, as well as 
periods of increased pain as noted at the July 1999 
examination must be portrayed in terms of the degree of 
additional range-of-motion loss beyond that clinically 
evident.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
order for this to be accomplished, another remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
Moreover, the RO should obtain and 
associate with the record all treatment 
records and x-ray reports on file with 
the Beckley VAMC for March 1998.  All 
efforts taken by the RO to obtain these 
records should be memorialized.  
38 C.F.R. § 3.159 (1999).

2.  The RO should forward the claims 
file, including all additional evidence 
obtained pursuant to this remand, to the 
examiner who conducted the July 1999 VA 
examination.  The July 1999 examiner 
should review the entire claims file.  
Functional losses other than instability 
or subluxation, such as increased 
weakness, discomfort with use, and 
periods of pain, should be equated with 
loss in range of motion beyond that which 
was shown clinically.  See DeLuca, supra.  
(If the requested information cannot be 
provided by review of the record, or if 
the examiner is no longer available, 
another examination should be scheduled 
to obtain the information necessary to 
fulfill the mandate of DeLuca.)

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Adjudication should 
be undertaken as to all aspects of the 
veteran's knee ratings.  Particular 
consideration should be given by the RO 
to the provisions of 38 C.F.R. § 4.14 
(1999) and the precepts of Esteban v. 
Brown, 6 Vet. App. 259 (1994), as well as 
VAOPGCPREC 23-97 (July 1, 1997) (separate 
ratings may be assigned for instability 
and loss of motion when rating knee 
disabilities).  Consideration should also 
be given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a (1999).  If 
any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


